  Case 18-14432            Doc 27    Filed 04/25/19 Entered 04/25/19 10:16:46        Desc Main
                                       Document     Page 1 of 7
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 18-14432
                                                  §
  SHARONICA N EDWARDS                             §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $7,650.00               Assets Exempt:        $1,070.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $1,431.78           Without Payment:      $28,374.58

Total Expenses of
Administration:                   $505.22


        3)      Total gross receipts of $1,937.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $1,937.00 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 18-14432            Doc 27    Filed 04/25/19 Entered 04/25/19 10:16:46            Desc Main
                                       Document     Page 2 of 7



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                 $16,434.00             $0.00               $0.00              $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA           $505.22             $505.22            $505.22
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00         $6,022.33           $6,022.33          $1,431.78
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                     $15,244.00         $8,540.03           $8,540.03              $0.00
  Exhibit 7)
           Total
     Disbursements                 $31,678.00        $15,067.58         $15,067.58           $1,937.00

        4). This case was originally filed under chapter 7 on 05/17/2018. The case was pending
  for 10 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 03/22/2019                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 18-14432            Doc 27        Filed 04/25/19 Entered 04/25/19 10:16:46                      Desc Main
                                           Document     Page 3 of 7
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                       UNIFORM                           AMOUNT
                                                                         TRAN. CODE                        RECEIVED
Funds from Creditor, Great Lakes Higher Edu. - IRS Tax Offset              1241-000                         $1,937.00
Received During 90-Day Preference Period
TOTAL GROSS RECEIPTS                                                                                        $1,937.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM           CLAIMANT           UNIFORM              CLAIMS               CLAIMS   CLAIMS               CLAIMS
NUMBER                             TRAN. CODE         SCHEDULED             ASSERTED ALLOWED                  PAID
               Global Lending        4110-000             $16,434.00                 $0.00        $0.00           $0.00
              Services
TOTAL SECURED CLAIMS                                      $16,434.00                 $0.00        $0.00           $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE             UNIFORM               CLAIMS              CLAIMS              CLAIMS             CLAIMS
                          TRAN. CODE          SCHEDULED            ASSERTED            ALLOWED                PAID
David P. Leibowitz,           2100-000                    NA              $484.25            $484.25          $484.25
Trustee
David P. Leibowitz,           2200-000                    NA               $14.23             $14.23           $14.23
Trustee
Green Bank                    2600-000                    NA                $6.74              $6.74              $6.74
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA              $505.22            $505.22          $505.22
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

 CLAIM           CLAIMANT           UNIFORM               CLAIMS             CLAIMS            CLAIMS       CLAIMS
NUMBER                             TRAN. CODE          SCHEDULED           ASSERTED          ALLOWED          PAID
     1        IRS                    5800-000                    $0.00        $6,022.33        $6,022.33    $1,431.78
              Erica Edwards          5800-000                    $0.00              $0.00          $0.00          $0.00
TOTAL PRIORITY UNSECURED CLAIMS                                  $0.00        $6,022.33        $6,022.33    $1,431.78


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

UST Form 101-7-TDR (10/1/2010)
  Case 18-14432             Doc 27   Filed 04/25/19 Entered 04/25/19 10:16:46      Desc Main
                                       Document     Page 4 of 7


 CLAIM          CLAIMANT           UNIFORM         CLAIMS        CLAIMS       CLAIMS     CLAIMS
NUMBER                            TRAN. CODE    SCHEDULED      ASSERTED     ALLOWED        PAID
     2        T Mobile/T-            7100-000          $0.00      $373.63     $373.63      $0.00
              Mobile USA Inc
     3        GLHEC & Aff            7100-000          $0.00    $8,166.40    $8,166.40     $0.00
              obo GLHEGC
              City of Berwyn         7100-000       $800.00         $0.00       $0.00      $0.00
              City of Chicago        7100-000      $1,500.00        $0.00       $0.00      $0.00
              (Parking Tickets)
              Edursr/university      7100-000      $2,944.00        $0.00       $0.00      $0.00
              of dubuque
              Great Lake             7100-000      $9,500.00        $0.00       $0.00      $0.00
              Higher Education
              Pmt Inbox Loans        7100-000       $500.00         $0.00       $0.00      $0.00
              US Cellular            7100-000          $0.00        $0.00       $0.00      $0.00
TOTAL GENERAL UNSECURED CLAIMS                    $15,244.00    $8,540.03    $8,540.03     $0.00




UST Form 101-7-TDR (10/1/2010)
                                            Case 18-14432                 Doc 27    Filed 04/25/19
                                                                                               FORM 1Entered 04/25/19 10:16:46                                          Desc Main
                                                                                       Document     Page
                                                                           INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                      RECORD   7 REPORT                                                                  Page No:    1              Exhibit 8
                                                                                                          ASSET CASES

Case No.:                    18-14432                                                                                                                         Trustee Name:                                David Leibowitz
Case Name:                   EDWARDS, SHARONICA N                                                                                                             Date Filed (f) or Converted (c):             05/17/2018 (f)
For the Period Ending:       3/22/2019                                                                                                                        §341(a) Meeting Date:                        06/20/2018
                                                                                                                                                              Claims Bar Date:                             11/08/2018

                                 1                                                2                                3                                 4                          5                                         6

                        Asset Description                                      Petition/                    Estimated Net Value                   Property                 Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                      Unscheduled                   (Value Determined by                   Abandoned                Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                   Value                             Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                          Less Liens, Exemptions,
                                                                                                             and Other Costs)

 Ref. #
1       2015 Nissan Altima 2.5 Sedan 4D                                               $7,500.00                                     $0.00                                            $0.00                                            FA
        Mileage: 79,000
2       4 room apartment                                                               $500.00                                      $0.00                                            $0.00                                            FA
3       Clothes                                                                        $300.00                                      $0.00                                            $0.00                                            FA
4       Cash                                                                           $270.00                                      $0.00                                            $0.00                                            FA
5       Checking account: Checking account; US Bank                                      $0.00                                      $0.00                                            $0.00                                            FA
6      Funds from Creditor, Great Lakes Higher Edu. -              (u)                   $0.00                               $1,937.00                                           $1,937.00                                            FA
       IRS Tax Offset Received During 90-Day
       Preference Period
Asset Notes:     Funds were voluntarily turned over to the Trustee without demand
7       TV, cell phone, and other minor electronics                (u)                 $150.00                                 $150.00                                               $0.00                                            FA


TOTALS (Excluding unknown value)                                                                                                                                                                         Gross Value of Remaining Assets
                                                                                      $8,720.00                              $2,087.00                                           $1,937.00                                       $0.00




     Major Activities affecting case closing:
      06/30/2018     2018 Reporting Period:
                     The Trustee received a check from Great Lakes Higher Education in the amount of $1936.00 for funds offset from Debtor's 2017 Federal Income Tax Refund. The Trustee has not yet
                     filed an asset report as the Debtor has not yet appeared for her 341 meeting of creditors. The continued date is August 7, 2018, after which, the Trustee will file his initial report of
                     assets.


 Initial Projected Date Of Final Report (TFR):          06/24/2019                                Current Projected Date Of Final Report (TFR):                                     /s/ DAVID LEIBOWITZ
                                                                                                                                                                                    DAVID LEIBOWITZ
                                                 Case 18-14432         Doc 27  Filed 04/25/19
                                                                                          FORMEntered
                                                                                                  2      04/25/19 10:16:46                                  Desc MainPage No: 1                      Exhibit 9
                                                                                  Document      Page  6 of 7
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                            18-14432                                                                                              Trustee Name:                         David Leibowitz
 Case Name:                          EDWARDS, SHARONICA N                                                                                  Bank Name:                            Green Bank
Primary Taxpayer ID #:               **-***1067                                                                                            Checking Acct #:                      ******3201
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:
For Period Beginning:                5/17/2018                                                                                             Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                   3/22/2019                                                                                             Separate bond (if applicable):

       1                2                                3                                               4                                                         5                 6                       7

   Transaction       Check /                           Paid to/                  Description of Transaction                                 Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                        Received From                                                                          Tran Code            $                   $


06/29/2018            (6)      Great Lakes Higher Education Guaranty      Funds from Creditor, Great Lakes Higher Edu. - IRS Tax            1241-000             $1,937.00                                       $1,937.00
                               Corp                                       Offset Received During 90-Day Preference Period
06/29/2018                     Green Bank                                 Bank Service Fee                                                  2600-000                                         $0.30               $1,936.70
07/31/2018                     Green Bank                                 Bank Service Fee                                                  2600-000                                         $3.02               $1,933.68
08/31/2018                     Green Bank                                 Bank Service Fee                                                  2600-000                                         $3.42               $1,930.26
01/29/2019           3001      David P. Leibowitz                         Trustee Compensation                                              2100-000                                      $484.25                $1,446.01
01/29/2019           3002      David P. Leibowitz                         Trustee Expenses                                                  2200-000                                        $14.23               $1,431.78
01/29/2019           3003      IRS                                        Claim #: 1; Amount Claimed: $6,022.33; Distribution               5800-000                                     $1,431.78                  $0.00
                                                                          Dividend: 23.77%;

                                                                                             TOTALS:                                                             $1,937.00               $1,937.00                  $0.00
                                                                                                 Less: Bank transfers/CDs                                            $0.00                   $0.00
                                                                                             Subtotal                                                            $1,937.00               $1,937.00
                                                                                                 Less: Payments to debtors                                           $0.00                   $0.00
                                                                                             Net                                                                 $1,937.00               $1,937.00



                     For the period of 5/17/2018 to 3/22/2019                                                           For the entire history of the account between 06/29/2018 to 3/22/2019

                     Total Compensable Receipts:                            $1,937.00                                   Total Compensable Receipts:                                 $1,937.00
                     Total Non-Compensable Receipts:                            $0.00                                   Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                          $1,937.00                                   Total Comp/Non Comp Receipts:                               $1,937.00
                     Total Internal/Transfer Receipts:                          $0.00                                   Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                       $1,937.00                                   Total Compensable Disbursements:                            $1,937.00
                     Total Non-Compensable Disbursements:                       $0.00                                   Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                     $1,937.00                                   Total Comp/Non Comp Disbursements:                          $1,937.00
                     Total Internal/Transfer Disbursements:                     $0.00                                   Total Internal/Transfer Disbursements:                          $0.00
                                             Case 18-14432        Doc 27  Filed 04/25/19
                                                                                     FORMEntered
                                                                                             2      04/25/19 10:16:46                       Desc MainPage No: 2                    Exhibit 9
                                                                             Document      Page  7 of 7
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-14432                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       EDWARDS, SHARONICA N                                                                      Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***1067                                                                                Checking Acct #:                      ******3201
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            5/17/2018                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               3/22/2019                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $1,937.00             $1,937.00                    $0.00




                     For the period of 5/17/2018 to 3/22/2019                                           For the entire history of the case between 05/17/2018 to 3/22/2019

                     Total Compensable Receipts:                       $1,937.00                        Total Compensable Receipts:                                 $1,937.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $1,937.00                        Total Comp/Non Comp Receipts:                               $1,937.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $1,937.00                        Total Compensable Disbursements:                            $1,937.00
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $1,937.00                        Total Comp/Non Comp Disbursements:                          $1,937.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
